United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2565
                                    No. 07-2598
                                    ___________

Andrew Bell, individually & on behalf       *
of all others similarly situated; Darrell   *
Blanchard, individually & on behalf of      *
all others similarly situated; Ruby S.      *
Brown, individually & on behalf of all      *
others similarly situated,                  *
                                            *
             Plaintiffs - Appellants,       *
                                            *
Nenomoshia Carter, individually & on        *
behalf of all others similarly situated;    *
Mary Clarksenior, individually & on         *
behalf of all others similarly situated;    *   Appeals from the United States
Michael Fletcher, Jr., individually & on    *   District Court for the Eastern
behalf of all others similarly situated;    *   District of Arkansas.
Charlotte Gordon, individually & on         *
behalf of all others similarly situated;    *   [UNPUBLISHED]
Sheila Griffin, individually & on behalf    *
of all others similarly situated; William   *
Guy, individually & on behalf of all        *
others similarly situated; Stella           *
Hopkins, individually & on behalf of all    *
others similarly situated; Sharonda         *
Jefferson, individually & on behalf of      *
all others similarly situated; LaKresha     *
Johnson, individually & on behalf of all    *
others similarly situated,                  *
                                            *
             Plaintiffs,                    *
Mary Frances Johnson, individually &        *
on behalf of all others similarly           *
situated; Natasha Johnson, individually     *
& on behalf of all others similarly         *
situated,                                   *
                                            *
             Plaintiffs - Appellants,       *
                                            *
Tamara Jones, individually & on behalf      *
of all others similarly situated,           *
                                            *
             Plaintiff,                     *
                                            *
Dorothy Long, individually & on behalf      *
of all others similarly situated; Theori    *
Madkins, individually & on behalf of        *
all others similarly situated; Tonya        *
Montgomery, individually & on behalf        *
of all others similarly situated; Shirley   *
Mouton, individually & on behalf of all     *
others similarly situated,                  *
                                            *
             Plaintiffs - Appellants,       *
                                            *
Birdie Redd, individually & on behalf       *
of all others similarly situated,           *
                                            *
             Plaintiff,                     *
                                            *
Bobbie Robinson, individually & on          *
behalf of all others similarly situated;    *
Linda Ross, individually & on behalf of     *
all others similarly situated; Nute         *
Sheppard, individually & on behalf of       *
all others similarly situated; Maggie       *
Stilwell, individually & on behalf of all   *
others similarly situated; Annie Taylor,    *


                                            -2-
individually & on behalf of all others   *
similarly situated; Annie Taylor,        *
individually & on behalf of all others   *
similarly situated; Tisher Taylor,       *
individually & on behalf of all others   *
similarly situated,                      *
                                         *
              Plaintiffs - Appellants,   *
                                         *
Angela Thomas, individually & on         *
behalf of all others similarly situated; *
Jimmy Trible, individually & on behalf *
of all others similarly situated,        *
                                         *
              Plaintiffs,                *
                                         *
Evelyn White, individually & on behalf *
of all others similarly situated,        *
                                         *
              Plaintiff - Appellant,     *
                                         *
Cynthia Whitehorn, individually & on *
behalf of all others similarly situated; *
Steve Whitehorn, individually & on       *
behalf of all others similarly situated, *
                                         *
              Plaintiffs,                *
                                         *
Sheila Williams, individually & on       *
behalf of all others similarly situated, *
                                         *
              Plaintiff - Appellant,     *
                                         *
Cathryn Baugus; Veronica Bogan;          *
Farrah Boyd,                             *
                                         *
              Plaintiffs,                *


                                         -3-
Veronica Harris,                        *
                                        *
             Plaintiff - Appellant,     *
                                        *
Tracie Herron; Renea Junearick,         *
                                        *
             Plaintiffs,                *
                                        *
Tawanda Kirby; Shirley McGowan,         *
                                        *
             Plaintiffs - Appellants,   *
                                        *
Belinda Milloway,                       *
                                        *
             Plaintiff,                 *
                                        *
Martha Morris; Joyce Moss,              *
                                        *
             Plaintiffs - Appellants,   *
                                        *
Ureka Smith; Treece Speed; Lillie       *
Staten; Constance Swanigan; Walter      *
Taylor; Kim Whitted,                    *
                                        *
             Plaintiffs,                *
                                        *
Iola Williams,                          *
                                        *
             Plaintiff - Appellant,     *
                                        *
Sherry Wilson,                          *
                                        *
             Plaintiff,                 *
                                        *
Kilticia Burks,                         *
                                        *
             Plaintiff - Appellant,     *


                                        -4-
Melissa Lemons; Sherry Thompson;      *
David Gordon, Administrator of Estate *
of Charlotte Gordon,                  *
                                      *
             Plaintiffs,              *
                                      *
v.                                    *
                                      *
American Greetings Corporation,       *
                                      *
             Defendant - Appellee.    *

                                   ___________

                             Submitted: May 12, 2008
                                Filed: May 29, 2008
                                 ___________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Plaintiff appellants were among over 100 employees of appellee American
Greetings Corporation who were fired after it was discovered that they had committed
unemployment fraud. Appellants challenge the district court's1 adverse grant of
summary judgment on their age and race discrimination claims brought under the
Arkansas Civil Rights Act, the Age Discrimination in Employment Act, Title VII, and
42 U.S.C. § 1981, and its denial of their motion for reconsideration. On cross appeal
American Greetings challenges the district court's denial of its motion for sanctions.




      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.

                                         -5-
       After reviewing the record de novo, with the evidence and all reasonable
inferences in a light most favorable to appellants, Doe v. Dep't of Vets. Affairs, 519
F.3d 456, 460 (8th Cir. 2008), we conclude that the district court did not err in
granting American Greetings's motion for summary judgment, nor did it abuse its
discretion in denying appellants' motion for reconsideration. As noted by the district
court, there was no evidence that any similarly situated white employee or employee
under the age of 40 who engaged in unemployment fraud was treated differently and,
in fact, every employee who was known to have committed unemployment fraud
during the investigation period was fired for that fraud. We also conclude that the
district court did not abuse its discretion in denying American Greetings's motion for
sanctions, see United States v. Pugh, 445 F.3d 1066, 1068 (8th Cir. 2006) (standard
of review). The judgment is affirmed. See 8th Cir. R. 47B.

                       ______________________________




                                         -6-